Citation Nr: 1119491	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1950 to November 1952.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's appeal was previously before the Board and a VHA medical opinion was obtained in December 2009.  In February 2010, the VHA medical opinion was provided to the Veteran for a response, which was received in March 2010.  On the Medical Opinion Response Form, the Veteran indicated that he desired that his case be remanded for the Agency of Original Jurisdiction (AOJ) to review new evidence submitted by him.  Consequently, in May 2010, the Board remanded the Veteran's claim for such action.  A Supplemental Statement of the Case was issued in March 2011 that readjudicated the Veteran's claim based upon evidence received since April 2009.  The Board finds, therefore, that substantial compliance of its May 2010 remand has been accomplished and no further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent, credible and probative evidence of record fails to establish that the Veteran's current chronic kidney disease is related to his military service.


CONCLUSION OF LAW

Chronic kidney disease was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in June 2007, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  At this point, the Board notes that the National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records were most likely destroyed by fire and that efforts to obtain them or reconstruct them have been unavailing.  Consequently, the service treatment records are unavailable for review.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is heightened and includes an obligation to search alternative forms of records that may support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). There is also a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule in cases where records are presumed destroyed while in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran was notified by multiple letters in 2007 that his service treatment records were lost in the fire and what additional evidence would be helpful in deciding his claim.  Specifically he was requested to complete and submit NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and to submit "buddy" affidavits, statements from military medical personnel, state/local government, insurance or employment medical reports, private treatment records, letters written and photographs taken during service, or pharmacy prescription records.  He was advised he could either provide this information himself or provide VA with enough information so that it could obtain it for him.  The Veteran completed and submitted the NA Form 13055 in December 2007 from which effort were undertaken to obtain alternate service records to corroborate the Veteran's statements regarding his treatment and hospitalization in service.  These efforts were not fruitful and, to date, the Veteran has not provided any service treatment records.  The Veteran has, however, submitted a copy of his extraction order from Korea in anticipation of his discharge from service, two statements from private physicians, some laboratory reports and an internet article on Korean hemorrhagic fever, in addition to his own statements and testimony as to what occurred in service.
 
In March 2008, a formal Finding of Unavailability of Service Treatment Records was made and a memorandum inserted in the Veteran's claims file.  The memorandum details the efforts taken to find alternative sources of records, including searches for morning and sick reports, as well as Surgeon General Reports, which would support the Veteran's contentions.  The NPRC, however, returned negative responses to all requests for alternative records.  The Veteran has been advised of each effort the RO has made to obtain his service treatment records.  

The Board further notes that, although the Veteran has identified having received annual physical examinations related to his pilot's license as required by the Federal Aviation Administration, he has not provided VA with releases to obtain those records from any of the physicians who gave him those examinations nor has he provided them to VA himself.  Furthermore, despite the indication in the VA treatment records that the Veteran is treated by a private physician for his chronic kidney disease, he has not provided VA with a release form for it to obtain those treatment records, nor has he provided them himself.  The Veteran has been advised that he must identify all relevant evidence and, for any private treatment records, provide VA with release forms if he desires VA to obtain those records for him; however, he has neither provided VA with a release nor has he submitted those records himself.  Thus, the Board finds that VA has made every reasonable effort to obtain all identified and obtainable records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Board notes that a VA examination has not been provided to the Veteran; however, a VHA medical opinion was obtained in December 2009 by the Board and the Veteran was given an opportunity to respond, which he did.  The Board finds that examination itself is not warranted as the medical evidence is complete; therefore, the only remaining question at the time the Veteran's claim was previously before the Board was the question of a nexus between the Veteran's claimed condition and service for which the VHA medical opinion adequately addressed.  The Board finds that the VHA medical opinion is adequate to decide the Veteran's claim as it is based upon a review of the entire record and is clearly based upon sound medical principles.  For this reason, the Board finds that no further efforts to provide the Veteran with a VA examination or to obtain a medical opinion are necessary.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In the present case, the current medical evidence establishes that the Veteran has chronic kidney disease.  Thus, a current disability has been established.

There are no service treatment records available.  The Veteran claims that he had protein and blood in his urine in service and that he was hospitalized 10 days prior to his discharge because of it and that he has had blood and protein in his urine ever since service.  He also contends that this is due to Korean hemorrhagic fever and that this is the cause of his chronic kidney disease.

In a December 2007 statement, the Veteran said that his first kidney problems were during his last year in the service on duty in Korea and that he had a serious attack when he was at Indiantown Gap Military Reservation, Pennsylvania.  He related that he spent his last 10 days in the service in the hospital and they wanted him to spend another 10 days but he declined and went home.  He stated that his kidneys kept getting worse over the years and eventually he was not allowed to fly anymore because of his serious kidney problem.  

On his VA Form 9 submitted in April 2009, the Veteran further stated that his condition manifested while he was on active duty.  He related that, while stationed in Korea, during a routine physical exam, protein and blood were detected in his urine, and this has continued to the present date.

Furthermore, the Veteran testified at a hearing before the undersigned in July 2009.  His testimony, however, is confusing.  It is unclear whether he had symptoms before he went to Korea or whether his symptoms started while he was in Korea, although he did testify that the protein and blood in his urine were found on a routine physical examination while he was in Korea.  It is also unclear as to whether the Veteran was ever sick while in Korea, which is important because of his claim that his current chronic kidney disease is related to Korean hemorrhagic fever.   Furthermore, although the Veteran initially reported that his annual FAA flight examinations would show he consistently had protein and blood in his urine, he later indicated that he "skirted around the flight surgeon" until he got "caught" in 2001 and "couldn't get around that."  He also said that nobody requested it (presumably meaning urine tests that would show protein and blood in his urine) and, if you requested it, they would find out that there was blood and protein in the urine.  Additionally, the Veteran's testimony with regard to whether any doctor has related his having had protein and blood in his urine in service as early signs of his kidney disease is very unclear.  He initially appears to testify that the consensus with the doctors is that this started way back and has led to his kidney failure but then he admitted that they have not actually come out in so many words and said that.  Finally, the Veteran testified that, since service, he has had these episodes every four to five years in which he gets sick with "diarrhea and stuff like that" relating it to as if he had been poisoned.  He appears to be relating these episodes of illness to his chronic kidney disease, but does not clearly say that; nor did he indicate that any doctor has related these episodes of illness with his current chronic kidney disease.  

Post-service medical evidence includes laboratory reports, but the earliest is from April 1989 and only shows a serum creatinine that is slightly elevated at 1.5 (reference range of 0.7 to 1.4); however, no urinalysis is shown.  A March 2001 laboratory report shows serum BUN and creatinine were elevated and there was 1+ protein in the Veteran's urine, but no occult blood or red blood cells were seen on urinalysis.

The Veteran also submitted a statement from a private physician who is the Veteran's FAA examiner (according to his testimony).  This physician stated that the Veteran's "clinical picture is consistent with chronic (and progressive) kidney disease," and a "probable etiology may be Korean homorganic nephroso-nephritis, now known as hemorrhagic fever with renal syndrome."

As previously indicated, a VHA medical expert opinion was requested by the Board in October 2009.  In requesting the opinion, the Board notes that it instructed the physician that the Veteran's description of the events that happened in service in 1952 should be accepted as correct.  

A medical opinion was obtained in December 2009 from the Chief of the Nephrology-Hypertension Division at the VA Medical Center in Miami, Florida.  The VHA physician noted the Veteran is seeking compensation for kidney disease which he attributes or links to disease acquired during his service in the Army and that he currently has advanced renal disease, stage 4.  He also noted that, according to the Veteran, he had blood and protein in the urine at the time of his discharge in 1952 (records not available) and that he relates he was hospitalized for 10 days around the same time (records not available).  Finally, he noted that the Veteran believes that the etiology of his kidney disease was Korean hemorrhagic fever.  The VA physician stated that this is a severe disease due to an infection with Hantaan viruses, the disease is characterized by acute renal failure, shock, fever, and some hemorrhagic manifestations, about 10 percent of patients may die, and that recovery may take weeks or months.

In rendering an opinion, the VHA physician stated that the Veteran may have had hematuria and proteinuria 50 years ago; however, if that was the case, it is very unusual that the progression to renal failure would have been so protracted.  The VHA physician also opined that it is unlikely that Korean hemorrhagic fever is related to the Veteran's current renal failure.  He further stated that the clinical evidence available that would support the notion that the Veteran's kidney disease was initiated by a bout of Korean hemorrhagic fever is not convincing, indeed the history of the illness described that required hospitalization for 10 days strongly suggests that the patient did not have Korean hemorrhagic fever or, if he did, it was a benign form of it that would not have resulted in progressive renal disease.  In summary, the VHA physician stated that, although the Veteran may have had urinary sediment changes in 1952, the clinical data provided is insufficient to establish a link between those urinary changes and his current advanced renal failure.  He further stated that the possibility that the Veteran's renal disease is related to a bout of Korean hemorrhagic fever appears highly unlikely.

Finally, the Board notes that the Veteran submitted an article on Korean hemorrhagic fever from the U.S. Army Center for Health Promotion and Prevention Medicine.  This article states that Korean hemorrhagic fever (KHF) is one of a group of very severe, clinically similar illnesses known as hemorrhagic fever with renal syndrome and is caused by the Hantaan virus.  It also states the KHF was first noted during the Korean War in the 1950s and it is now considered a major health concern in China and the Republic of Korea.  Initial symptoms of KHF may include intense headaches, high fever, severe back and abdominal pain, nausea, vomiting, flushing of the face, inflammation of the eyes, and petechial rash (red spotted rash due to hemorrhage of capillaries in the skin).  These symptoms can then be followed by reduction in blood pressure, acute shock, dramatic decrease in urinary output, increased vascular leakage (hemorrhage of blood vessels), kidney failure, and death.  The fatality rate for KHF is 5 to 15 percent.  Complete recovery can take weeks to months.  Blood tests are used to confirm a diagnosis of KHF.  These tests usually include either IFA (indirect fluorescent antibody) assays or ELISA (enzyme-linked immunosorbent assay) techniques to demonstrate specific antibodies in the blood.  Supportive therapy is the standard of care for patients with KHF.  Quiet bed rest and hospitalization are critical.  Careful attention to fluid management (hydration and electrolyte levels), maintenance of correct oxygen and blood pressure levels, and appropriate treatment of any secondary infections are very important.  Dialysis may be required to correct severe fluid overload and minimize the effects of shock and kidney failure.  

After considering all the evidence, the Board finds that it fails to establish that the Veteran's current chronic kidney disease is related to his military, especially to KHF.  First the Board notes that, in comparing the Veteran's reports of what happened in service (as there are no medical records available) and the article he submitted on KHF, it does not appear that the Veteran's reports are consistent with the symptoms and treatment of KHF.  It is significant to note that the Veteran does not report ever having been hospitalized in Korea for symptoms consistent with KHF; yet according to the article he submitted, hospitalization is critical for treatment of this disease.  Moreover, it appears he reports at most experiencing fatigue and some diarrhea while in Korea; however, these are not listed as symptoms of KHF.  Indeed, it appears he reports having episodes of symptoms that he says are consistent with KHF after his discharge from service and that he has had these episodes every four to five years; however, he testified that these episodes mostly result in severe diarrhea, which the Board again notes is not listed in the article submitted as a symptom of KHF.   

Furthermore, the Veteran does not report that the 10 days of hospitalization right before his discharge from service were due to symptoms consistent with KHF but rather it sounds more like it was due to the finding of blood and protein in his urine (most likely on routine labs taken during his separation examination) for which they were trying to determine the cause of.  The Board notes the Veteran does not report having acute renal failure in service, which according to the article is what is caused by KHF versus chronic kidney failure (especially many years later).  Finally, the VHA physician clearly indicates that, based upon the available evidence (including the Veteran's reports), it is unlikely he had KHF while in service and, if he did, it was a benign form that would not have resulted in progressive renal disease.  

The Board notes that the Veteran, as a lay person, is not competent to establish a medical diagnosis of KHF merely by his own assertions because such matters require medical expertise; and, according to the article submitted by the Veteran, a diagnosis of KHF can only be confirmed by blood tests.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Furthermore, based upon the inconsistencies in the evidence (including in the Veteran's testimony at the hearing), the Board finds that the Veteran's report of having KHF in service is not credible.  The Veteran's reports of having KHF in service being neither competent nor credible, his statements and testimony lack probative value to establish the incurrence of KHF in service.  

Even were the Board to accept the Veteran's reports of what happened in service (including that he had KHF), the Board finds that the VHA medical opinion obtained is more probative and persuasive than the private opinion submitted by the Veteran.  The VHA physician acknowledged the Veteran's report but concluded that, even if the Veteran had KHF in service, it was so benign that it would not have led to his current renal disease.  His opinion was based upon the record and his knowledge of KHF (which the Board notes is consistent with what is reported in the article on KHF submitted by the Veteran), and the progression of renal disease.  Furthermore, his opinions were stated in a definitive manner with supporting rationale.

In contrast, the private opinion is inadequate in several ways.  First, it is based upon the Veteran's report that he had KHF in service.  As the Veteran's report of having KHF in service is neither competent nor credible, the private physician's opinion based thereon is insufficient as it is based upon an inadequate history.  For this reason, the Board finds the private physician's opinion to lack probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).  

Even if the Veteran's report was taken as true, the Board finds the private physician's opinion to be too speculative to constitute adequate nexus evidence.  Service connection may not be based on  speculation or even remote possibility.  See 38 C.F.R. §  3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v.  Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  In this case, the private physician could not confirm the etiology of the Veteran's chronic kidney disease, only that a probable etiology "may be Korean homorganic nephroso-nephritis now known as hemorrhagic fever with renal syndrome."  This opinion does not have the required degree of medical certainty required for service connection as it is not stated in definitive terms.  Hinkle  v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999)  (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Moreover, the private physician does not actually opine that the Veteran had KHF in service, which would be necessary given the lack of actual medical evidence on that subject.  

Finally, the Board notes that the private physician does not really provide a rationale for the basis of his opinion that the Veteran's current chronic kidney disease may be due to KHF, which also reduces the probative value of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  For the above reasons, the Board finds that the private physician's opinion is not probative to the issue as to whether the Veteran's current chronic kidney disease is related to his military service.

Thus, the only probative medical opinions of record are those provided by the VHA physician.  He opined that the Veteran's current chronic renal failure is unlikely related to KHF because, based upon the record before him, the Veteran either did not have KHF in service, or, if he did, it was so benign that it would not result in progressive renal disease.  In addition, he opined that the evidence is insufficient to establish a link between the Veteran's claim of having hematuria and proteinuria in service in 1952 and his current chronic kidney disease as such a protracted progression to renal failure would be very unusual.  

The Board notes that, prior to dispatch of this decision, it received another statement by the Veteran dated March 14, 2011, in response to the March 3, 2011, Supplemental Statement of the Case issued by the Appeals Management Center.  The Board finds that this statement does not provide any new evidence or argument that would change the outcome of the Board's decision.  In this statement, the Veteran again takes exception with the VHA medical opinion obtained.  However, as previously stated, the Veteran's statements are not competent to establish that he had KHF or that his current chronic kidney disease is related thereto.  The Board acknowledges the Veteran's sincere belief that this is the case.  Unfortunately, the competent, credible and probative evidence of record fails to establish that the Veteran's current chronic kidney disease diagnosed many years after service is related to the Veteran having KHF in service or protein and blood in his urine during service.  

Consequently, based upon the competent, credible and probative evidence of record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current chronic kidney disease is related to his military service, especially KHF.  The preponderance of the evidence being against the Veteran's claim for service connection, the benefit of the doubt doctrine is not applicable.  Accordingly, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for chronic kidney disease is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


